J-A28044-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: T.L.M. JR., A          :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: T.T.S. A/K/A T.S.,              :
    MOTHER                                     :       No. 1027 EDA 2017

                    Appeal from the Order February 23, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0000712-2015,
                            CP-51-DP-0002477-2013


BEFORE: GANTMAN, P.J., PANELLA, J., and DUBOW, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED NOVEMBER 21, 2017

        Appellant, T.T.S. a/k/a T.S. (“Mother”), appeals from the order

entered in the Philadelphia County Court of Common Pleas, Family Court,

which granted the petition of the Department of Human Services (“DHS”) for

involuntary termination of Mother’s parental rights to her minor child, T.L.M.,

Jr. (“Child”) (born September 2006), and changed the goal to adoption.1 We

affirm.

        In its opinion, the Family Court fully and correctly set forth the

relevant facts and procedural history of this case.       Therefore, we have no


____________________________________________


1
  On June 16, 2016, the Family Court granted DHS’ petition for involuntary
termination of Mother’s parental rights to two of Child’s siblings. This Court
affirmed that decision on December 23, 2016. See Interest of Y.J.M., 159
A.3d 1014 (Pa.Super. 2016).
J-A28044-17


reason to restate them.2

       Mother raises two issues for our review:

          WHETHER THE [FAMILY] COURT COMMITTED REVERSIBLE
          ERROR WHEN IT INVOLUNTARILY TERMINATED MOTHER’S
          PARENTAL RIGHTS WHERE SUCH DETERMINATION WAS
          NOT SUPPORTED BY CLEAR AND CONVINCING EVIDENCE
          UNDER THE ADOPTION ACT 23 PA.C.S.A. § 2511(A)(1),
          (A)(2), (A)(5), AND (A)(8).

          WHETHER THE [FAMILY] COURT COMMITTED REVERSIBLE
          ERROR WHEN IT INVOLUNTARILY TERMINATED MOTHER’S
          PARENTAL   RIGHTS     WITHOUT     GIVING PRIMARY
          CONSIDERATION TO THE EFFECT THAT THE TERMINATION
          WOULD HAVE ON THE DEVELOPMENTAL[,] PHYSICAL[,]
          AND EMOTIONAL NEEDS OF CHILD AS REQUIRED BY THE
          ADOPTION ACT 23 PA.C.S.A. § 2511(B)?

(Mother’s Brief at 4).

       The standard and scope of review applicable in termination of parental

rights cases are as follows:

          When reviewing an appeal from a decree terminating
          parental rights, we are limited to determining whether the
          decision of the trial court is supported by competent
          evidence. Absent an abuse of discretion, an error of law,
          or insufficient evidentiary support for the trial court’s
          decision, the decree must stand. Where a trial court has
          granted a petition to involuntarily terminate parental
          rights, this Court must accord the hearing judge’s decision
          the same deference that it would give to a jury verdict.
          We must employ a broad, comprehensive review of the
____________________________________________


2
  The Family Court inadvertently labeled Mother’s initials as “F.R.” We have
corrected the copy of the court’s opinion attached to this disposition.
Additionally, DHS filed a petition for involuntary termination of Mother’s
parental rights on October 2, 2015. Following termination of her parental
rights, Mother timely filed a notice of appeal and Pa.R.A.P. 1925(a)(2)(i)
concise statement on March 24, 2017.



                                           -2-
J-A28044-17


        record in order to determine whether the trial court’s
        decision is supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by [the]
        finder of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even though the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

     The court granted DHS’ petition for involuntary termination of Mother’s

parental rights on the following grounds:

        § 2511. Grounds for involuntary termination

        (a) General Rule.―The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental

                                     -3-
J-A28044-17


          well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                               *    *    *

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonably
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best serve
          the needs and welfare of the child.

                               *    *    *

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.

                               *    *    *

       (b) Other considerations.―The court in terminating
       the rights of a parent shall give primary consideration to
       the developmental, physical and emotional needs and
       welfare of the child. The rights of a parent shall not be
       terminated solely on the basis of environmental factors
       such as inadequate housing, furnishings, income, clothing
       and medical care if found to be beyond the control of the
       parent. With respect to any petition filed pursuant to
       subsection (a)(1), (6) or (8), the court shall not consider
       any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to
       the giving of notice of the filing of the petition.

                                   -4-
J-A28044-17


23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). “Satisfaction of any one

subsection of Section 2511(a), along with consideration of Section 2511(b),

is sufficient for involuntary termination of parental rights.”   In re K.Z.S.,

946 A.2d 753, 758 (Pa.Super. 2008).

      “Under [S]ection 2511, the trial court must engage in a bifurcated

process.” In re I.J., 972 A.2d 5, 10 (Pa.Super. 2009).

         The initial focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies at least one of
         the nine statutory grounds delineated in section 2511(a).
         If the trial court determines that the parent’s conduct
         warrants termination under section 2511(a), then it must
         engage in an analysis of the best interests of the
         child…under section 2511(b), taking into primary
         consideration the developmental, physical, and emotional
         needs of the child.

                                 *    *    *

         [A] best interest of the child analysis under [section]
         2511(b) requires consideration of intangibles such as love,
         comfort, security, and stability. To this end, this Court has
         indicated that the trial court must also discern the nature
         and status of the parent-child bond, paying close attention
         to the effect on the child of permanently severing the
         bond.     Moreover, in performing a “best interests”
         analysis[, t]he court should also consider the importance
         of continuity of relationships to the child, because severing
         close parental ties is usually extremely painful. The court
         must consider whether a natural parental bond exists
         between child and parent, and whether termination would
         destroy an existing, necessary and beneficial relationship.
         Most importantly, adequate consideration must be given to
         the needs and welfare of the child.

Id. at 10-12 (internal citations and quotation marks omitted).

      Section 2511 outlines certain irreducible minimum requirements of

                                     -5-
J-A28044-17


care that parents must provide for their children and a parent who cannot or

will not meet the requirements may properly be considered unfit and have

her parental rights terminated.    In re B.L.L., 787 A.2d 1007 (Pa.Super.

2001).

            There is no simple or easy definition of parental
            duties. Parental duty is best understood in relation
            to the needs of a child.      A child needs love,
            protection, guidance, and support. These needs,
            physical and emotional, cannot be met by a merely
            passive interest in the development of the child.
            Thus, this [C]ourt has held that the parental
            obligation is a positive duty which requires
            affirmative performance.

            This affirmative duty encompasses more than a
            financial obligation; it requires continuing interest in
            the child and a genuine effort to maintain
            communication and association with the child.

            Because a child needs more than a benefactor,
            parental duty requires that a parent exert [herself]
            to take and maintain a place of importance in the
            child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of …her ability, even in difficult circumstances.
         A parent must utilize all available resources to preserve
         the parental relationship, and must exercise reasonable
         firmness in resisting obstacles placed in the path of
         maintaining the parent-child relationship.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).         Accordingly, “a

parent’s basic constitutional right to the custody and rearing of…her child is

converted, upon the failure to fulfill…her parental duties, to the child’s right

                                     -6-
J-A28044-17


to have proper parenting and fulfillment of…his potential in a permanent,

healthy, safe environment.” Id. at 856.

        “When conducting a bonding analysis, the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).    “In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.”      In re K.Z.S., supra at 762-63.

“Above all else[,] adequate consideration must be given to the needs and

welfare of the child. A parent’s own feelings of love and affection for a child,

alone, do not prevent termination of parental rights.” In re Z.P., supra at

1121.

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Vincent

Furlong, we conclude Mother’s issues merit no relief.      The Family Court’s

Opinion comprehensively discusses and properly disposes of the questions

presented. (See Family Court Opinion, filed May 5, 2017, at 3-6) (finding:

Child has been in DHS’ custody since 12/19/13, when court adjudicated him

dependent; record shows Mother’s ongoing unwillingness to provide parental

care or control for Child and her failure to remedy conditions which brought


                                     -7-
J-A28044-17


Child into DHS’ care;3 Community Umbrella Agency (“CUA”) representative

testified that Mother’s Single Case Plan objectives were to obtain appropriate

housing, engage in drug and alcohol treatment, participate in mental health

treatment, and visit Child; Mother failed to complete these objectives; CUA

representative explained Mother was unaware of and unable to address

Child’s medical needs;4 CUA representative indicated that Child’s foster

parents    are   able   and    willing   to    meet   Child’s   medical   needs;   CUA

representative further testified that Child is not bonded with Mother and

termination of Mother’s parental rights would be in Child’s best interests;

court found CUA representative’s testimony credible; DHS presented clear

and convincing evidence for involuntary termination of Mother’s parental

rights under Section 2511(a)(1), (2), (5), (8), and (b)).             Accordingly, we

affirm on the basis of the Family Court’s Opinion.

        Order affirmed.

        Judge Dubow did not participate in the consideration or decision of this

case.
____________________________________________


3
 Child became known to DHS due to Mother’s lack of appropriate housing
and supervision, drug activity in the home, Mother’s medical neglect of
Child, and Mother’s untreated mental health issues.

4
   Child suffers from Attention Deficit Hyperactivity Disorder, Obsessive
Compulsive Disorder, and Reactive Attachment Disorder.            The CUA
representative testified that Child is more responsive to his foster mother
and is more engaged in school in foster mother’s care. Testimony during the
termination hearing also revealed that Mother threatened to burn down
foster mother’s home.



                                           -8-
J-A28044-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2017




                          -9-
                                                                              Circulated 11/08/2017 04:50         M




  THE FIRST .nJDICIAL DISTRICT OF PENNSYLVANIA
 PHILADELPHIA COUNTY COURT OF COMMON PLEAS

IN THE INTEREST OF:                                          FAMILY COURT DIVISION
T .L.M., a Minor                                             CP-51-AP-0000712-2015 �
                               - - ··----
                                             .
                                            ---------   --   CP-51-DP-0002477-2013 -·-.                       1
                                                             FID-51-FN-004690-2011 :,.�:               ?11-
                                                             1027 EDA 2017       � -/                  '.,
                                                                                            ( . =·�
APPEAL OF:                                                                        �71

T, s., Mother
                                                                                  c
                                                                                  '...-.j
                                                                                            - -o
                                                                                  :x:
                                                                                  --<
                                       OPINION                                              c. . . )
                                                                                               � ..
                                                                                            {''·


                           PROCEDURAL HISTORY

        On February 23, 2017 the Court held a hearing on the Petition to Terminate

the Parental Rights of the Appellant 1. s. ("Mother"), the biological mother of

T.L.M. (the "Child"). Mother was not present at the hearing but was subpoenaed

and represented by counsel. After a full hearing, the Court found clear and

convincing evidence to involuntarily terminate the parental rights of Mother,

changing the Child's goal to adoption pursuant to 23 Pa.C.S.A. § 251 l(a)(1)(2)(5)

and (8) and 23 Pa.C.S.A. § 251 l(b).

      STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

       Mother's Statement of Matters Complained of on Appeal is set forth in its

entirety as follows:

1. The trial court committed reversible error when it involuntarily terminated
   Mother's parental rights where such determination was not supported by clear
   and convincing evidence under the the Adoption Act 23 Pa, C.S.A.
   §251 l(a),(2),(5) and (8).

2. The trial court committed reversible error when it involunatarily terminated
   mother's parental rights without giving primary consideration to the effect that
   the termination would have on the developmental physical and emotional needs
   of the child as required by the Adoption Act 23 Pa. C.S.A. §251 l(b).




                             Page 1 of 7
                              FINDINGS OF FACT

        On July 12, 2013, the Child and his siblings became known to the

Department of Human Services ("DHS") from a General Protective Services

Report ("GPS") report alleging that the Mother's home was inappropriate; that the

gas service in the home was disrupted due to outstanding utility payments; that the

home was known for drug activity; and the back door to the home was broken and

hanging from the hinges. (Petition to Terminate the Parental Rights Statement of

Facts RE TM Paragraph A). On December 19, 2013, the Honorable Jonathan Q.

Irvine adjudicated Child dependent. (Petition to Terminate Parental Rights RE TM

Paragraph EE). On August 7, 2014, the Community Umbrella Agency ("CUA")

developed a Single Case Plan ("SCP"). The objective for Child was to return to his

parent, guardian or custodian. The objectives identified for Mother included referral

to the Clinical Evaluation Unit ("CEU") for a dual diagnosis assessment, random

drug screens and that Mother visit the Child weekly.         (Petition to Terminate

Parental Rights RE TM Statement of Facts KK).

       On March 6, 2015, the CUA revised the SCP for Mother. The objectives for

Mother were to make final repairs to the home; to comply with random drug

screens; to comply with mental health services; and to follow treatment

recommendations. (Petition to Terminate Parental Rights RE TM Statement of

Facts AAA). On May 21, 2015, the Clinical Evaluation Unit ("CEU") completed a

Progress Report regarding Mother stating that she failed to attend a scheduled

appointment to receive a drug and alcohol assessment on April 7, 2015 and that



                              Page 2 of 7
Mother had no contact with the CEU. (Petition to Terminate Parental Rights RE. TM

Statement of Facts BBB). On or about October 2, 2015>DHS filed the underlying Petition

to Terminate Mother's Parental Rights. On February 23, 2017, this Court terminated

Mother's parental rights to Child pursuant to 23 Pa. C.S.A. § 251 l(a)(1)(2)(5) and (8). The

Court also ruled the termination of the Mother's parental rights was in the best interest of

the Child pursuant to 23 Pa.C.S.A. § 251 l(b). The Court ruled that the Child's goal be

changed to adoption. Thereafter, Mother filed a Notice of Appeal on March 2+,2011.

                                   LEGAL ANALYSIS

       In articulating the appellate standard of review of a termination of parental rights

the Superior Court has stated:

We are bound by the findings of the trial court, which have adequate support in the
record so long as the findings do not evidence a capricious disregard for competent
and credible evidence. In re Diaz, 447 Pa. Super. 327, 669 A. 2d 372 (Pa. Super.
1995). Furthermore, we note that the trial court, as the finder of fact, is the sole
determiner of the credibility of the witnesses and all conflicts in testimony are to be
resolved by the finder of fact. In re B. G.S., 418 Pa. Super. 588, 614 A.2d 1161 (Pa.
Super. 1992).
In re Adoption of A.C.H., 2002 Pa. Super 218, P4; 803 A.2d 224, 228 (2002)

When reviewing an appeal from a decree terminating parental rights, we are limited
to determining whether the decision of the trial court is supported by competent
evidence. See In re K. C. W, 456 Pa. Super. 1, 689 A.2d 294, 298 (1997). Absent an
abuse of discretion, an error of law, or insufficient evidentiary support for the trial
court's decision, the decree must stand. Id. Where a trial court has granted a petition
to involuntarily terminate parental rights, this Court must accord the hearing judge's
decision the same deference that we would give a jury verdict. See In re Child M,
452 Pa.Super. 230, 681 A.2d 793, 800 (1996). We must employ a broad,
comprehensive review of the record in order to determine whether the trial court's
decision is supported by competent evidence. See In re Matsock, 416 Pa. Super. 520,
611 A.2d 737, 742 (1992). In re C.S., 2000 PA Super 318, 761 A. 2d 1197, 1199 (Pa.
Super. 2000). It is clear that in a termination proceeding, the focus is on the conduct
of the parents. In the Interest of A.L.D., 2002 PA Super 104, 797 A. 2d 326
(Pa.Super.2002). In the Interest of MD., 449 Pa. Super. 507, 674A.2d 702
(Pa.Super.2002).
In the Matter ofB.L. W, 2004 Pa. Super 30, P9; 843 A.2d 380, 383 (2004)



                                     Page 3 of 7
        Child was adjudicated dependent on December 19, 2013. The record

demonstrated Mother's ongoing unwillingness to provide care or parental control for

the Child. Mother failed to perform any parental duties and failed to remedy the

conditions that brought the Child into care. The Court found clear and convincing

evidence that termination of Mother's parental rights would be in the best interest

of the Child pursuant to 23 Pa. C.S.A. §§251 l(a)(l ),(2),(5) and (8)1 and 23 Pa.C.S.A.

§ 251 l(b)2.

       At the Termination of Parental Rights Hearing, the CUA Representative testified

that Mother's SCP objectives were to obtain appropriate housing, to engage in drug and


        1
          (a) General rula--The rights of a parent in regard to a child may be terminated after a petition
        filed on any of the following grounds:

        (I) The parent by conduct continuing for a period of at least six months immediately preceding the
        filing of the petition either has evidenced a settled purpose of relinquishing parental claim to a
        child or has refused or failed to perform parental duties.

        (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the
        child to be without essential parental care, control or subsistence necessary for his physical or
        mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal cannot
        or will not be remedied by the parent.

         (5) The child has been removed from the care of the parent by the court or under a voluntary
        agreement with an agency for a period of at least six months, the conditions which led to the
        removal or placement of the child continue to exist, the parent cannot or will not remedy those
        conditions within a reasonable period of time, the services or assistance reasonably available to the
        parent are not likely to remedy the conditions which led to the removal or placement of the child
        within a reasonable period of time and termination of the parental rights would best serve the
        needs and welfare of the child.

         (8) The child has been removed from the care of the parent by the court or under a voluntary
        agreement with an agency, 12 months or more have elapsed from the date ofremoval or
        placement, the conditions which led to the removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs and welfare of the child.
        2
          (b) Other considerations.s-The court in terminating the rights of a parent shall give primary
        consideration to the developmental, physical and emotional needs and welfare of the child. The
        rights of a parent shall not be terminated solely on the basis of environmental factors such as        ·
        inadequate housing, furnishings, income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant to subsection (a)(l ), (6) or (8), the
        court shall not consider any efforts by the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the filing of the petition.


                                             Page 4 of 7
alcohol treatment, to participate in mental treatment and to visit the Child (N.T. February

23, 2017 Page 10). The CUA Representative testified that Mother had failed to take part in

mental health treatment, that she had been discharged from the program at the Achieving

Reunification Center ("ARC") due to non-participation (N.T. January 19, 2017 Page 11).

The CUA Representative's testimony also indicated that Mother had not met Child's

medical needs and was unaware of the Child's medical condition. (N.T. February 23, 2017

Page 12, 13 and Page 1 7). The CUA Representative testified that the Child's foster parents

were able to meet Child's needs. (N.T. February 23, 2017 Page 14). The CUA

Representative further testified that it would be in Child's best interest to be adopted and

that termination of Mother's parental rights would not harm Child since Mother was not

bonded with the Child (N.T. February 23, 2017 Page 14).

        This Court found the testimony of the CUA Representative to be credible and

accorded it great weight. Based upon this testimony and the documents in evidence, this

Court found clear and convincing evidence to terminate Mother's parental rights pursuant

to 23 Pa.C.S.A. §§ 2511 (a)( 1 )(2)(5) and (8) as Mother failed to remedy the conditions that

brought the Child into care. The Court further concluded that the termination of the

Mother's parental rights would be in the best interest of Child pursuant to 23 Pa.C.S.A. §

251 l(b).




                                     Page 5 of 7
                                 CONCLUSION

       This Court, after review of the evidence and the testimony presented during

the Termination Hearing on February 23, 2017, finds clear and convincing evidence

to terminate Mother's parental rights pursuant to 23 Pa. C.S. 251 l(a)(1)(2)(5) and

(8). This Court further finds pursuant to 23 Pa. C.S. 2511 (b), termination of the

Mother's parental rights would not have a detrimental effect on Child and would

be in Child's best interest. For the foregoing reasons, this Court respectfully

requests that the February 23, 2017 Order terminating Mother's parental rights to

the Child be AFFIRMED.




Date: s-s-rt




                             Page 6 of 7
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above-captioned Opinion

was filed on the undersigned date in the Court of Common Pleas of Philadelphia

County Family Court Division and served by first class mail upon the following:

                          Megan Mirtenbaum, Esquire
                          Philadelphia Law Department
                                  One Parkway
                           1515 Arch Street-Io" Floor
                             Philadelphia, PA 19102
                                Attorney for OHS

                             Frank Cervone, Esquire
                            1617 JFK Blvd Suite 1200
                             Philadelphia, PA 19103

                             Gary S. Server, Esquire
                            4843 Rising Sun Avenue
                             Philadelphia, PA 19120

                            Aaron A. Mixon, Esquire
                                 I 00 South Street
                                    Suite 1518
                             Philadelphia, PA 19110


Date:ys-,7




                            Page 7 of 7